DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/13/19 was filed after the mailing date of 12/13/19.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9-11, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kavukcuoglu et al (US20200184316) in view of Kanoh et al (US10917641).
Regarding claim 1, Kavukcuoglu teaches a method for generating a simulation scene, comprising: 
acquiring scene parameters (para. [0032], latent variable) of a benchmark scene (102 in fig. 1B, para. [0007], training data), wherein a dimensionality of the scene 
inputting the scene parameters of the benchmark scene into an encoder that is trained (para. [0007], generate a training encoder output that comprises, for each of the one more latent variables, a respective training encoded vector) and acquiring encoding parameters according to an output result of the encoder (para. [0028], encoder network parameters), wherein a dimensionality of the encoding parameters is N, and N<M (para. [0026], [0039], encoding produces a compressed version of the input, implying that the dimensionality of the encoding parameter is smaller than the input to reduce the size); 
adjusting the encoding parameters to obtain adjusted encoding parameters (para. [0063], [0077], update values of the encoder network parameters), wherein the decoder is configured to acquire scene parameters of a reconstructed scene according to parameters (162 in fig. 1B, para. [0026], [0052], [0061]), wherein a dimensionality of the scene parameters of a reconstructed scene (122 and 162 in fig. 1B) is the same as the dimensionality of the scene parameters of the benchmark scene (162 in fig. 1B which has dimension D, para. [0061]); and 
generating a simulation scene (172 in fig. 1B) according to the scene parameters of the reconstructed scene that are output by the decoder (para. [0045], The decoder neural network 170 has been trained to process the decoder input 162 to generate the reconstruction 172 of the input data item 102 in accordance with a set of parameters (referred to in this specification as " decoder network parameters")).


However Kanoh teaches inputting adjusted encoding parameters (col. 30 lines 23-26, weights determined in the encoder which are variable) into a decoder that is trained (col. 30 lines 36-39). It would be obvious to perform the steps of the decoder of Kavukcuoglu using the encoding parameters of Kanoh. Kanoh also teaches generating a simulation scene (col. 21 lines 29-33 and lines 45-48).
Therefore taking the combined teachings of Kavukcuoglu and Kanoh as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Kanoh into the method of Kavukcuoglu. The motivation to combine Kavukcuoglu and Kanoh would be to reduce errors in a reconstructed image (col. 31 lines 1-4 of Kanoh).


Regarding claim 2, the modified invention of Kavukcuoglu fails to explicitly teach a method wherein the adjusting the encoding parameters to obtain adjusted encoding parameters comprises: 
determining K dimensions of the encoding parameters, and adjusting parameters of other N-K dimensions than the K dimensions in the encoding parameters to obtain the adjusted encoding parameters, wherein 1<=K<N.




Regarding claim 9, the modified invention of Kavukcuoglu teaches a method wherein the encoder and the decoder are deep neural network models (110 and 170 in fig. 1A of Kavukcuoglu, neural networks).


Regarding claim 10, the limitations have been analyzed and rejected with respect to claim 1.


Regarding claim 11, the limitations have been analyzed and rejected with respect to claim 2.


Regarding claim 18, the limitations have been analyzed and rejected with respect to claim 9.


Regarding claim 19, the limitations have been analyzed and rejected with respect to claim 1.

 
Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kavukcuoglu et al (US20200184316) and Kanoh et al (US10917641) in view of Mittal et al (US20180307930). 
Regarding claim 3, the modified invention of Kavukcuoglu fails to teach a method wherein after the generating a simulation scene according to the scene parameters of the reconstructed scene that are output by the decoder, the method further comprises: 
determining whether the simulation scene is reasonable according to a preset strategy.


Therefore taking the combined teachings of Kavukcuoglu and Kanoh with Mittal as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Mittal into the method of Kavukcuoglu and Kanoh. The motivation to combine Mittal, Kavukcuoglu and Kanoh would be to help determine if the accuracy is sufficient for use with various applications and systems, such as with autonomous vehicle guidance (para. [0059] of Mittal).


Regarding claim 12, the limitations have been analyzed and rejected with respect to claim 3.


Allowable Subject Matter
Claims 4-8 and 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON VIET Q NGUYEN whose telephone number is (571)270-1185.  The examiner can normally be reached on Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEON VIET Q NGUYEN/           Primary Examiner, Art Unit 2663